Title: Henry St. John Dixon to James Madison, 29 April 1831
From: Dixon, Henry St. John
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Abingdon
                                
                                 April 29th 1831
                            
                        
                        
                        Looking over the Records of the Loyall Company I perceive that you are a member of the Compy as an original
                            Grantee, as well as a transferee of other Shares and being as I suppose one of the oldest Stockholders beg leave to
                            enquire if you were acquainted with a certain John Dixon one of the Grantees who resided in Williamsburg in the year 1770
                            to 76 who was associated with a person by the name of Purdie—under the firm of Purdie & Dixon, permit me to say
                            Sir I wish to establish the fact that—that John Dixon was a member of the Company and would be glad to know if you have
                            any recollection of the circumstances: I claim a Share in the Compy in right of my Father John Dixon as his decendant—It
                            would be very satisfactory also to be informed of the value of a Share—If it would not be inconvenient would thank you
                            much, for a line on this Subject with considerations of the highest respect Your Obt Sert
                        
                        
                            
                                Henry St. Jno. Dixon
                            
                        
                    